OPINION
By THE COURT.
This is a law appeal from the judgment of the Common Pleas Court overruling the defendant’s demurrer to the petition, the grounds for which were that the same did not constitute facts sufficient to state a cause of action. The only legal question presented is whether the annual franchise tax imposed upon a domestic insurance corporation under the provisions of §5414-9 GC is a tax for the year in which the report must be filed and the tax collected, or is it a tax for the previous year which the report covers?
We have examined the opinion of the trial court and concur in his conclusion that the tax is for the year in which it is required to be paid and which time is fixed by §5414-13 GC.
It would serve no good purpose for us to again state the reasons given by Judge Reynolds in his well considered opinion, which we think is sound and adequate.
The judgment will be affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.